Name: Political and Security Committee Decision (CFSP) 2015/1128 of 7 July 2015 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2015)
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  European construction;  cooperation policy;  EU institutions and European civil service;  politics and public safety
 Date Published: 2015-07-11

 11.7.2015 EN Official Journal of the European Union L 184/16 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1128 of 7 July 2015 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 12 December 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point, EU BAM Rafah (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), including the decision to appoint a Head of Mission. (2) On 29 May 2015, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Ms Natalina CEA as Head of Mission of EU BAM Rafah from 1 July 2015 to 30 June 2016. (3) Council Decision (CFSP) 2015/1065 (2) extended the duration of EU BAM Rafah until 30 June 2016, HAS ADOPTED THIS DECISION: Article 1 Ms Natalina CEA is hereby appointed as Head of Mission of EU BAM Rafah for the period from 1 July 2015 to 30 June 2016. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Brussels, 7 July 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 327, 14.12.2005, p. 28. (2) Council Decision (CFSP) 2015/1065 of 2 July 2015 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 174, 3.7.2015, p. 23).